Citation Nr: 0716231	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an overpayment of disability benefits, in the amount 
of $2,079.00, was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, and from October 1970 to October 1973.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Detroit, Michigan (RO).

The veteran's request for a waiver of the overpayment in 
question was received by the RO in January 2004, and referred 
to the Debt Management Center's Committee on Waivers and 
Compromises in February 2005, which denied the veteran's 
request in March 2005.  However, as there is no evidence that 
the veteran perfected an appeal with regard to the waiver 
issue, it is not before the Board at this time.


FINDINGS OF FACT

1.  A rating decision dated in November 1999 established 
eligibility for Chapter 35 benefits; the notice letter 
associated therewith stated that the veteran's disability 
benefits included an additional allowance for his spouse and 
daughter.

2.  A letter dated in September 2002 notified the veteran 
that he would receive increased benefits for his daughter 
until July 1, 2003. 

3.  In February 2003, a Chapter 35 Award established 
educational benefits for the veteran's daughter, effective 
January 16, 2003.

4.  In September 2003, the RO proposed to reduce the 
veteran's benefits based on his simultaneous receipt of 
increased disability benefits and his daughter's Chapter 35 
benefits.  

5.  In December 2003, the RO notified the veteran of the 
action taken to reduce his benefits, and the amount of the 
overpayment created, $2,079.00.


CONCLUSION OF LAW

The overpayment in the amount of $2,079.00 is a valid 
indebtedness.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. § 
3.667 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (recognizing that the VCAA does not affect 
cases where issue on appeal is solely one of statutory 
interpretation).  In this case, the issue is whether the 
veteran is legally entitled to the benefits sought is defined 
by regulation, and therefore, this case turns on statutory 
and regulatory interpretation.  See also Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no action is required pursuant 
to the VCAA.

In this case, a 100 percent disabling evaluation for post-
traumatic stress disorder was granted by a rating decision 
dated in November 1999, at which time eligibility for Chapter 
35, or Dependents' Educational Assistance, benefits was 
established.  Subsequently, in September 2002, a VA Form 21-
674, Request for Approval of School Attendance, was received 
with regard to the veteran's daughter, noting her enrollment 
in a generalized equivalency diploma program from September 
2002 through June 2003.  In February 2003, a Chapter 35 
Educational Award was made, with benefits beginning January 
16, 2003.  

In April 2003, a second Request for Approval of School 
Attendance was received, noting enrollment in Macomb County 
Community College through August 2005.  In May 2003, the RO 
sent the veteran a letter noting that "if for any reason 
school attendance is prematurely discontinued . . . . 
[p]lease notify your nearest Department of Veterans Affairs 
office at once."  In August 2003, a third Request for 
Approval of School Attendance was received, noting enrollment 
in the International Academy of Design and Technology from 
October 2003 through May 2005.  In a September 2003 letter, 
the veteran explained that the schools that his daughter 
never completed either of the first two courses of study, as 
her help was needed to deal with the veteran's medical 
condition.  

Later in September 2003, the RO proposed to reduce the 
veteran's benefits based on his simultaneous receipt of 
increased disability benefits (the premise that since January 
2003, the veteran's child had been in receipt of Chapter 35 
benefits while the veteran continued to receive increased 
disability benefits based on having a dependent child.  A 
December 2003 letter notified the veteran of the reduction in 
his benefits, and the potential for an overpayment to be 
created; a later December 2003 letter notified the veteran of 
the overpayment in the amount of $2,079.00.

The law provides that the payment of both a dependency 
allowance as part of a veteran's disability compensation 
benefits and educational assistance under Chapter 35 
constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 
3.667(f), 3.707, 21.3023 (2006).  

Based on the above procedural history, it is clear that 
beginning in January 2003, the veteran's daughter began to 
receive Chapter 35 benefits.  However, from that time, the 
veteran was also continuing to receive, as part of his 
disability benefits, a dependency allowance for his daughter; 
this is shown in RO letters dated in May 2003 and July 2003.  
Additionally, the veteran was informed in May 2003 that if 
his daughter's school attendance was terminated for any 
reason, the nearest VA office was to be notified immediately; 
however, not until the veteran's daughter had withdrawn from 
two consecutive programs was the RO informed of same.  As 
38 C.F.R. § 3.667(f) prohibits the simultaneous receipt of 
both Chapter 35 benefits and a dependency allowance, the 
overpayment created by this dual payment is valid. 

The Board acknowledges the veteran's assertions that his 
daughter withdrew from her first two educational programs, 
for which he requested approval in September 2002 and April 
2003, due to a need to assist with the veteran's medical 
condition.  As unfortunate as these circumstances are, the 
fact remains that legal entitlement to the benefits sought is 
defined by regulation.  Whether the veteran should be 
required to repay the overpayment is the subject of a request 
for waiver, which as noted above has previously been 
adjudicated separate from this appeal.  In this case, the 
application of the law to the facts is dispositive; once the 
veteran's daughter began to receive Chapter 35 benefits, the 
veteran was no longer entitled to receive a dependency 
allowance for her.  See id.; see also Sabonis, 6 Vet. App. at 
429-30.  For this reason, the Board finds that the 
overpayment at issue in this case was properly created, and 
is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).


ORDER

The overpayment of disability benefits, calculated in the 
amount of $2,079.00, was properly created, and the appeal is 
denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


